Per Curiam.

If sufficient security be given for the due pro» secution of the appeal, the statute requiring appeal bonds is in substance complied with. It would in many instances very improperly exclude a party from the privilege of appealing, if his own execution of the appeal bond could not be dispensed with (1).
Motion overruled.

 Ind. Stat. 1817, p. 7. — Acc. Ind. Stat. 1823, p. 131. By stat. 16 and 17 Car. 2. it is enacted, “that in writs of error brought upon any judgment after verdict, in any action of ejectione firmas, no execution shall be stayed, unless the plaintiff or plaintiffs in such writ of error, shall be bound unto the plaintiffin such action of ejectione firmae, in such reasonable sum as the Court, to which such writ of error shall be directed, shall think fit,” &c. conditioned, if the judgment be affirmed, &c., to pay costs, Sec. Even under this statute, it is not necessary for the plaintiff in error to be personally bound: if he procure proper sureties'to enter into the recognizance, it is sufficient. Keene v. Deardon, 8 East, 298. — Adamson Ejectment, 313, 314. — Vide also Dixon v. Dixon, 2 Bos. and Pull. 4&3. — Anonymous, Hardin, 149,